Citation Nr: 1030660	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served from May 1946 to April 1949.  The appellant 
claims that she is entitled to VA nonservice-connected death 
pension benefits on the basis that she is the surviving spouse of 
an individual who had military service in the United States Armed 
Forces during World War II.    

This appeal arises before the Board of Veterans' Appeals (Board) 
from an April 2005 decision of a VA Regional Office (RO) that 
denied the appellant's claim for eligibility to VA death pension 
benefits.  In August 2007, the appellant testified before the 
Board.  The Board remanded this claim for additional development 
in February 2008.    

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The National Personnel Records Center has certified that the 
Veteran had service as a member of the New Philippine Scouts in 
the service of the United States Armed Forces.  The Veteran had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death pension 
benefits based on qualifying service by the Veteran have not been 
met. 38 U.S.C.A. §§ 101(2), 5106 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran in certain 
circumstances.

For VA purposes, a surviving spouse means a person of the 
opposite sex whose marriage to the Veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at 
the time of the Veteran's death and: (1) who lived with the 
Veteran continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the Veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b) (2009).

For VA purposes, marriage means a marriage valid under the law of 
the place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j) (2009). 

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2009).  In 
addition, laws and regulations provide that certain individuals 
and groups are considered to have performed active military, 
naval, or air service for purposes of VA benefits.  38 C.F.R. 
§ 3.7 (2009).

The term Veteran is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).

The term active military, naval, or air service includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2009). 

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2009).

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
United States Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is included 
for compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension benefits.  38 C.F.R. § 
3.40(b)-(d) (2009).

Title 38 of the United States Code authorizes the Secretary of VA 
to prescribe the nature of proof necessary to establish 
entitlement to Veterans' benefits.  38 U.S.C.A. § 501(a)(1) (West 
2002).  Under that authority, the Secretary has promulgated 38 
C.F.R. § 3.203(a) and (c), to govern the conditions under which 
the VA may extend Veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus Veterans' 
status) be proven with either official documentation issued by a 
United States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203 (2009). 

In cases for VA benefits where the requisite Veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision on 
such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203(c) (2009).  
Thus, if the United States service department does not verify the 
claimed service, the applicant's only recourse lies within the 
relevant service department, not with VA.  Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997).

Under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Persons with service in the Philippine Commonwealth Army, United 
States Armed Forces, Far East, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.40 (2009).

In December 2004, the appellant filed an application for 
nonservice-connected death pension benefits based on her claimed 
status as the surviving spouse of a Veteran.

The National Personnel Records Center (NPRC) indicated in a 
February 2005 certification that the Veteran had served with the 
United States Army from May 1946 to April 1949 and was honorably 
discharged.  However, the capacity in which the Veteran had 
served in the Army was unknown.  At an August 2007 travel board 
hearing, the appellant reported that the Veteran had served in 
the Special Philippine Scouts.  

In April 2008 and September 2008 certifications, the NPRC 
clarified that the Veteran had service with the United States 
Armed Forces as a New Philippine Scout.  There was no evidence 
that the Veteran served as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces. 

The service department has determined that the Veteran had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Instead, the Veteran served as a member of 
the New Philippine Scouts in the service of the United States 
Armed Forces.  While service in the Philippine Scouts is 
recognized service for certain VA purposes, service with the New 
Philippine Scouts is not considered active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2009).  Where the service department records fail to show 
threshold eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Because the Veteran's service 
does not meet the criteria described, the appellant does not meet 
the basic eligibility requirements for death pension benefits, 
and the claim must be denied based upon a lack of entitlement 
under the law. 

The Board has considered whether the notice provisions found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  Accordingly, the 
Board finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim. 







(CONTINUED ON NEXT PAGE)


ORDER

Legal entitlement to nonservice-connected death pension benefits 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


